Appeal from an order of the Supreme Court entered in the county of Sullivan, adjudging defendant in contempt and imposing a fine of $1,075 to be paid $25 per week in addition to $50 per week alimony. Order reversed, on the law and facts, without costs, and matter remitted to the Sullivan County Trial and Special *869Term commencing" October 4, 1948, to take proof of appellant’s financial condition and ability to pay. This reversal is conditioned that in the interim and until a decision is made in the court below the defendant-appellant pay to the respondent $25 per week present alimony, and $10 per week on account of arrearages. Upon failure to pay same the order appealed from is affirmed. Hill, P. J., Brewster, Russell and Deyo, JJ., concur; Foster, J., taking no part.